Citation Nr: 1117015	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the overpayment of dependency and indemnity compensation (DIC) benefits in the amount of $242,780.00 was properly created, to include the issue of entitlement to waiver of recovery of the overpayment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to September 1948, from August 1949 to September 1952, and from March 1955 to March 1968.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 decision of the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO) that terminated the appellant's DIC benefits, effective March 1, 1977, creating a debt of $242,780.00.


FINDINGS OF FACT

1.  Prior to the Veteran's death, the appellant was separated from him and married another spouse in July 1976 while still legally married to the Veteran.       

2.  After the Veteran died in March 1977, the appellant had her marriage to the subsequent spouse annulled and began receiving DIC benefits, effective March 1, 1977, as the Veteran's legal surviving spouse.

3.  The VA subsequently discovered in April 2005 that the appellant had been married to another spouse while still married to the Veteran and that after she had this subsequent marriage annulled, she continued to hold herself out as the wife of the subsequent spouse in a common-law marriage until they separated in August 1998 and were finally divorced in March 2001.  The common-law marriage lasted within the time period that the appellant was being paid DIC benefits.

4.  Since March 1, 1977, the appellant received VA benefits based upon the claim that she was not married to another spouse.  This lack of reporting of her actual marital status produced an overpayment of benefits in the amount of $242,780.00.

5.  The overpayment was created by the appellant's failure to promptly and correctly report her marital status, despite knowing that she would receive DIC benefits to which she was not entitled and that an overpayment would likely result from failure to report her marital status.  


CONCLUSIONS OF LAW

1.  The overpayment of DIC benefits in the original amount of $242,780.00 was validly created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.500, 3.660, 3.665(n) (2010).

2.  Waiver of recovery of the overpayment of VA DIC benefits is precluded by law.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998). 

The general rules regarding the effective dates of reductions and discontinuances of VA benefits are found at 38 U.S.C.A. § 5112 (West 2002) and 38 C.F.R. § 3.660 (2010).  

For the purpose of administering Veterans' benefits, the term "surviving spouse" of a Veteran means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010). 

The Veteran and the appellant were married on July [redacted], 1973, and the Veteran died on March [redacted], 1977.  The evidence indicated that the Veteran and appellant had separated in December 1975, prior to the Veteran's death.  In a March 1981 VA administrative decision, VA found that the separation of the appellant and Veteran prior to his death was by mutual consent due to problems caused by the Veteran's natural son.  The separation was not determined to be due to any fault of the appellant, and because the evidence revealed that the separation was by mutual consent for reasons that did not show intent on the part of the appellant to desert the Veteran, the continuity of cohabitation was not considered broken.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).  Therefore, VA concluded that the appellant could be recognized as the widow of the Veteran for VA benefits purposes because she did cohabit continuously with the Veteran from the date of their marriage through the date of his death.  The appellant's claim for DIC benefits was subsequently approved, and she began receiving benefits.  

VA was advised in April 2005 that the appellant had married a subsequent spouse on July [redacted], 1976, while she was still legally married to the Veteran.  She had that marriage annulled in December 1980 but continued to hold herself out as the wife of her subsequent spouse until they separated on August [redacted], 1998, and were divorced on March [redacted], 2001.  In an April 2005 letter, the RO informed the appellant that the law prohibited payment of benefits to her because she married a subsequent spouse while still legally married to the Veteran.  The appellant was notified that VA would terminate her benefits, effective March 1, 1977, which was the date she started receiving DIC benefits. 

Before the RO took action to terminate the appellant's benefits, she was given 60 days to provide evidence that her benefits should not be terminated.  The RO explained what action would be required from the appellant to prevent the termination of her VA benefits. 

The appellant contended that she and the Veteran's eldest son had conflicts throughout her entire marriage to the Veteran, causing a marital separation in 1975.  The appellant maintained that the Veteran and his son moved out of the house in order to get away from the conflict between the appellant and the Veteran's son but that the Veteran had expressed the sentiment that he did not want to divorce the appellant.  The appellant alleged that a few months after the marital separation, the Veteran's son informed her that the Veteran had decided to divorce her and gave her legal documents to sign in order to finalize the divorce.  She stated that she subsequently remarried in 1976 and that she did not find out until 1981 that the Veteran's son had fabricated the supposed divorce proceeding between her and the Veteran.  She reported that although she had not initially known that she was still legally married to the Veteran when she had married her subsequent spouse, she obtained an annulment of the marriage to her then-current spouse.  The appellant maintained that she began dating her subsequent spouse again in 1983 but that she had never felt that they were holding themselves out as being husband and wife in a common-law marriage until their separation in August 1998 and final divorce in March 2001.  The appellant reported that because her subsequent spouse began molesting her grandson, whom they had adopted as a son together, she lied to obtain a common-law divorce in order to protect her adopted son from her subsequent spouse by terminating all of his parental rights.    

The appellant submitted lay statements dated from March 2007 to July 2007 from friends and family.  Those statements indicated that the appellant and her subsequent spouse had not been married between 1983 to 1998.  The appellant's friends and family reported that the appellant's subsequent spouse had molested her grandson/adopted son and that she had lied in order to obtain a common-law divorce from her subsequent spouse to protect her grandson.  

The evidence shows that the appellant's subsequent spouse was convicted for felony sexual assault on a child and sentenced to 10 years imprisonment in April 2002.

The evidence of record also shows that the appellant was convicted of fraud against the Government concerning worker's compensation and fraud against VA concerning DIC benefits in the United States District Court for the Northern District of Georgia, Newman Division.  In July 2007, she was sentenced to 30 months in prison, payment to the United States in a special assessment of $400.00, and restitution in the amount of $37,388.20 to the United States Department of Labor.

The Board has considered the appellant's statements that she had married her subsequent spouse under the impression that she had been divorced from the Veteran and that she had never held herself out to be the subsequent spouse's wife after their marriage had been annulled.  Nevertheless, the Board finds that because the appellant was convicted of the felony of fraud against VA, her statements concerning her marital status are untrustworthy and not credible.  Similarly, any lay statements that the appellant has submitted were obtained in furtherance of her claim and therefore found to be of limited probative value.

The evidence clearly indicates that although the appellant's marriage to the Veteran did not end until his death in March 1977, she had married another spouse in July 1976 while she was still legally married to the Veteran.  She had that marriage annulled in December 1980 and was granted DIC benefits in April 1981.  However, she continued to hold herself out as the wife of her subsequent spouse while receiving DIC benefits.  While the appellant has claimed that she was not holding herself out as the wife of her subsequent spouse, the evidence shows that she and her subsequent spouse adopted her grandson together, which indicates cohabitation and the holding themselves out as spouses.  Furthermore, the evidence shows that the appellant and her subsequent spouse were legally separated in August 1998 and divorced in March 2001.  Therefore, the Board finds that the appellant and her subsequent spouse held themselves out as being in a common-law marriage after she was granted and began receiving DIC benefits.  Furthermore, the evidence shows that she was married to that spouse prior to the Veteran's death, and prior to her claim for, and the start of her receipt of, DIC benefits.

No further information or evidence has been received in support of the appellant's claim.  Thus, the Board finds that a preponderance of the evidence supports the conclusion that the overpayment of DIC benefits in the original amount of $242,780.00 was validly created as a result of the appellant marrying another spouse while still legally married to the Veteran and thereafter holding herself out as the wife of the subsequent spouse.

Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  The appellant requested a waiver of recovery of the overpayment of DIC benefits within 180 days of receiving notification of the indebtedness.  Therefore, she filed a timely application for waiver of the overpayment.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).  

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2010).  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2010).  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.   

However, there cannot be any indication of fraud, misrepresentation, or bad faith on the part of the person seeking the waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963 (2010).  The misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2010).  The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2) (2010).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2) (2010).  

The Board finds that the appellant's action in marrying another spouse when she was clearly still married to the Veteran constitutes bad faith.  Additionally, the appellant's assertion that she was not holding herself out as the wife of her subsequent spouse after their marriage had been annulled, when she was actually continuing to cohabit with the subsequent spouse and even adopt a child with him, also constitutes bad faith.  The Board finds that the appellant was clearly aware that the failure to report her marital status properly would result in the receipt of DIC benefits.  She therefore had her marriage to the subsequent spouse annulled around the same time that she applied for DIC benefits.  That misrepresentation was undertaken with intent to seek an unfair advantage.  The misrepresentations of her marital status were also undertaken with knowledge of the likely consequences of resulting loss to the Government in the form of DIC benefits being paid to the appellant to which she was not entitled. 

Therefore, the Board finds that the appellant's actions in marrying another spouse while still married to the Veteran and not informing VA that she had continued to be in a common-law marriage with the subsequent spouse after being granted DIC benefits constituted bad faith.  In light of the finding of bad faith, the Board need not address the elements of equity and good conscience listed above, such as whether repayment would cause undue hardship, because waiver of recovery of the overpayment is precluded by law.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim and waiver of recovery of the overpayment of VA DIC benefits is not warranted because it is precluded by law.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

With respect to VA's duties to notify and assist the appellant with her claim, the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

A debt was validly created by the overpayment of DIC benefits in the original amount of $242,780.00.  

Waiver of the recovery of the overpayment of DIC benefits in the amount of $242,780.00 is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


